—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Ambrosio, J.), entered December 6, 1991, which, upon a fact-finding order of the same court, dated December 6, 1991, made after a hearing, finding that the appellant committed an act which, if committed by an adult, would have constituted the crime of robbery in the second degree, adjudged her to be a juvenile delinquent, and placed her under the supervision of the Division for Youth for a period of 18 months. The appeal brings up for review the fact-finding order dated December 6, 1991.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Here, the appellant was afforded sufficient notice, pursuant to Family Court Act § 330.2 (2), of the prosecution’s intent to use at the fact-finding hearing the statements made by her to the police, indicating that she was present during the robbery *428but was not involved. The notice contained the sum and substance of the challenged statements, and adequately provided the appellant with an opportunity to contest their voluntariness (cfi, People v Bennett, 56 NY2d 837; People v Miller, 154 AD2d 717). Bracken, J. P., Joy, Hart and Friedmann, JJ., concur.